Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 64 and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 4492626). In regard to claim 64, Burke ‘636 discloses a process for removing suspended particles from a cationic based metal processing fluid which is free of fatty acids [abstract, {6,3}] by placing the fluid in tank 1, using recycle cleaned fluid via line 11,36 etc. from tank 1 as recited in step (b), introducing the recycle fluid with dissolved air (see dissolver 22) into the tank (step (c)), mixing the saturated recycle cationic fluid with feed contaminated fluid at the inlet area of the tank 1 near baffle 37 (see fig. 1) as step (d), releasing the dissolved bubbles into the fluid and floating the contaminants to the surface of the tank [8, 3] as section (e), and removing the floating contaminants (see skimmer 5) and [[8, 57+]. The composition of Burke’s emulsion is 1 -10% oil and 90+% water [1,34+]. In regard to claim 96, there is no fatty acids in Burke’s metal working fluid and filters need not be used in the Burke process [4, 20].
Allowable Subject Matter
Claims 1, 3, 12, 16-17, 23-26, 31, 34-35, 38-39, 41, 45, 48 and 53 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML